           Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 1 of 6




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     rebecca_levy@fd.org
 6
 7   Attorney for Aaron Wade Ferguson

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00056-VCF
11
                   Plaintiff,                                   ORDER
                                                          STIPULATION      TO CONTINUE
12                                                        PRELIMINARY HEARING
            v.
                                                          (Fourth Request)
13
     AARON WADE FERGUSON,
14
                   Defendant.
15
16          IT    IS   HEREBY        STIPULATED         AND      AGREED,    by   and   between
17   Nicholas A. Trutanich, United States Attorney, and Bianca R. Pucci , Assistant United
18   States Attorney, counsel for the United Stated of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel
20   for Aaron Wade Ferguson, that the Preliminary Hearing currently scheduled on Tuesday,
21   August 10, 2020 at 4:00 p.m., be vacated and continued to a date and time convenient to the
22   Court, however no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24
25
26
           Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 2 of 6




 1          1.        On March 11, 2020, the World Health Organization officially classified
 2   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 3   March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 4   consisting of 10 or more people be postponed or cancelled throughout the United States.2
 5          2.        In response to the COVID-19 pandemic, this Court issued a series of Temporary
 6   General Orders changing how the Court Operates to do its part to contain the spread of the
 7   virus. Amended Temporary General Order 2020-03. In Temporary General Order 2020-03, the
 8   Court continued all jury trials until April 10, 2020, pending further order. Id. Then, on
 9   April 9, 2020, this Court amended Temporary General Order 2020-03 stating that “[t]he Court
10   has determined that jury trials must be further postponed in light of the COVID-19 pandemic,
11   and each presiding judge will address any needed continuance of trial in their individual cases.”
12   Amended Temporary General Order 2020-03. General Order 2020-03 accordingly continued
13   all civil and criminal trials until April 10, 2020, pending further order of the Court and found
14   that “the ends of justice are best served by ordering the continuances, which outweighs the best
15   interests of the public and any defendant’s right to a speedy trial under 18 U.S.C. §
16   3161(h)(7)(A)” due to COVID-19.
17          3.        As of April 27, 2020, Nevada has 4,690 confirmed COVID-19 cases and 219
18   deaths.3 Also, as of April 27, 2020, the new strain of coronavirus which causes COVID-19,
19   has infected over 3 million people, leading to at least 210,611 deaths worldwide.4
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/ (last visited Apr. 27, 2020).
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited Apr. 27, 2020),
26   https://coronavirus.jhu.edu/map.html
            Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 3 of 6




 1          4.       In light of this pandemic, the growing number of infected individuals in the State
 2   of Nevada and worldwide, the CDC’s recommendations, and this Court’s Amended Temporary
 3   General Order 2020-03, the parties to seek to continue the deadlines in this matter. Further,
 4   counsel for the defendant needs additional time to review the discovery and conduct
 5   investigation in this case in order to determine whether there are any issues that must be litigated
 6   prior to the case proceeding to preliminary hearing or otherwise.
 7          5.       The Defendant is in custody and does not object to the continuance.
 8          6.       The parties agree to the continuance.
 9          7.       This continuance is not sought for purposes of delay, but to account for the
10   necessary social-distancing in light of the COVID-2019 public health emergency, to allow the
11   defense adequate time to prepare following the resolution of this public health emergency, to
12   allow counsel for defendant sufficient time within which to be able to effectively complete
13   investigation of the discovery materials provided.
14              8.   Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may
15   extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing of good
16   cause taking into account the public interest in the prompt disposition of criminal cases.
17   Because of the COVID-19 pandemic, and the resulting various closures and resource
18   limitations, good cause exists to allow the defense more time to prepare for the preliminary
19   hearing.
20              9.   Additionally, denial of this request for continuance could result in a miscarriage
21   of justice. The additional time requested by this Stipulation is excludable in computing the time
22   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
23   States Code, Section 3161(b) and (h)(7)(A), considering the factors under Title 18, United
24   States Code, Section 3161(h)(7)(B)(i), (iv).
25
26
         Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 4 of 6




 1        This is the fourth request for continuance filed herein.
 2        ATED this 3rd day of August 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Rebecca A. Levy                           /s/ Bianca R. Pucci
     By_____________________________                By_____________________________
 7   REBECCA A. LEVY                                BIANCA R. PUCCI
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 5 of 6




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                Case No. 2:20-mj-00056-VCF
 4
                     Plaintiff,                               FINDINGS OF FACT AND ORDER
 5
             v.
 6
     AARON WADE FERGUSON,
 7
                     Defendant.
 8
 9
                                             FINDINGS OF FACT
10
11           Based on the pending Stipulation between the defense and the government, and good
12   cause appearing therefore, the Court hereby finds that:
13           1.      To account for the necessary social-distancing in light of the COVID-2019
14   public health emergency and with the defendant’s consent, the preliminary hearing in this case
15   should be continued for good cause. The additional time requested herein is also sought to
16   permit defendant time to review discovery and conduct investigation in this case in order to
17   determine whether there are any issues that must be litigated prior to the case proceeding to
18   preliminary hearing or otherwise.
19           2.      The parties agree to this continuance.
20           3.      The defendant is incarcerated but does not object to the continuance.
21           4.      The additional time requested herein is not sought for purposes of delay, but
22   merely to allow counsel for the defendant sufficient time within which to be able to effective
23   and complete investigation of the discovery materials that will be provided by the government.
24           5.      Denial of this request could result in a miscarriage of justice, and the ends of
25   justice served by granting this request outweigh the best interest of the public and the defendant
26   in a speedy trial.
            Case 2:20-mj-00056-VCF Document 18 Filed 08/03/20 Page 6 of 6




 1           6.     The additional time requested by this stipulation is excludable in computing the
 2   time within which the indictment must be filed pursuant to Federal Rules of Criminal Procedure
 3   5.1(d), the Speedy Trial Act, Title 18, United States Code, Section 3161(b), and considering
 4   the factors under Title 18, United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
 5                                                ORDER
 6           IT IS THERFORE ORDERED that the Preliminary Hearing currently scheduled on
 7   Monday, August 10, 2020 at the hour of 4:00 p.m., be vacated and continued to
 8   September 8, 2020 at 3:00 PM in LV
     _______________________          at Courtroom
                                         the hour of3D before Magistrate Judge Cam Ferenbach.
                                                     ________.
                         3rd
 9           DATED this ______ day of August 2020.
10
11
                                                    UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
